Action to recover damages for personal injuries. Judgment unanimously affirmed, with costs. The point of dispute was whether plaintiff stepped against defendant’s bus or whether the bus was driven so close to her without warning while she was in plain sight of the driver that she was struck when she leaned over to adjust some parcels which she was carrying. Plaintiff’s testimony, taken with that of defendant’s driver, called by her, and of a'disinterested witness called by defendant, made the case one for the jury as to negligence on the part of defendant and contributory negligence on the part of plaintiff, and the verdict for plaintiff is well supported by the evidence. Plaintiff was not bound by everything defendant’s *892driver said merely because she called him as a witness. (Thompson v. Blanchard 4 N. Y. 303, 311; Williams v. Sargeant, 46 id. 481, 483; Russell v. Erie Railroad, Co., 177 App. Div. 13, 15.) Present —-"Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.